               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAUREN ANTIDORMI MORAN,
       Plaintiff,                                    NO. 3:18-CV-2085

              v.                                     (JUDGE CAPUTO)
UNITED SERVICES AUTOMOBILE
ASSOCIATION (USAA),
       Defendant.

                                  MEMORANDUM
      Presently before me is the Motion to Dismiss Count II of Plaintiff’s Amended
Complaint (Doc. 12) filed by Defendant United Services Automobile Association a/k/a
Garrison Property & Casualty Insurance Company (“Defendant”). Plaintiff Lauren
Antidormi Moran (“Plaintiff”) commenced this action against Defendant contending
that it breached the terms of the parties’ motor vehicle insurance agreement and acted
in bad faith in violation of Pennsylvania law, 42 Pa. C.S.A. § 8371, in failing to offer
a reasonable amount of uninsured motorist benefits. Plaintiff’s bad faith claim was
previously dismissed without prejudice to her pleading additional factual matter to
support such a claim. Defendant has again moved to dismiss that claim. Because
Plaintiff fails to state a bad faith cause of action, the motion to dismiss will be granted
and the bad faith claim will be dismissed with prejudice.
                                     I. Background
      The facts as alleged in the Amended Complaint are as follows:
      On February 8, 2018, Plaintiff was injured in a motor vehicle accident in
Lackawanna County, Pennsylvania with Thomas Conklin, an uninsured motorist who
was responsible for the accident. (See Doc. 10, ¶¶ 3, 5). Plaintiff sustained a
herniated disc at C4-5 and a central disc protrusion and annular at C5-6. (See id. at
¶ 10). Plaintiff had no previous neck injuries before the accident. (See id. at ¶ 11).
At the time of the accident, Plaintiff was insured under an automobile policy issued
by Defendant. (See id. at ¶ 4). That policy included uninsured motorist coverage in
the amount of $50,000.00. (See id. at Ex. “D”).
      According to Plaintiff’s physicians, “she may need surgery to repair her neck
and will be out of work for several months.” (Id. at ¶ 13). Plaintiff has limited
medical benefits of $5,000.00, and she has approximately $2,000.00 of benefits
remaining. (See id. at ¶¶ 14-15). If Plaintiff is required to have surgery, she will miss
several months of work in her capacity as a caregiver earning $550.00 a week. (See
id. at ¶¶ 12-13). Plaintiff believes that if she has surgery and misses work, she will
have lost wages in excess of $10,000.00. (See id. at ¶ 16).
      Plaintiff sought to arbitrate her claim for uninsured motorist benefits, but
Defendant denied that request. (See id. at ¶ 8). Defendant offered $6,000.00 to
resolve the uninsured motorist claim on August 20, 2018, and, just over a week later,
increased that offer to $10,000.00 without any additional evidence. (See id. at ¶ 11
and Exs. “A”-“B”).
      On September 26, 2018, Plaintiff commenced litigation by filing her complaint
in the Court of Common Pleas of Lackawanna County, Pennsylvania asserting claims
for breach of contract (Count I) and bad faith (Count II). (See Doc. 1-2, generally).
Defendant timely removed the action to this Court.           (See Doc. 1, generally).
Defendant moved to dismiss the bad faith claim, (see Doc. 2, generally), and that
motion was granted, but Plaintiff was given leave to file an amended complaint. (See
Doc. 9, generally).
      Plaintiff timely filed her Amended Complaint on January 2, 2019. (See Doc. 10,
generally). On January 16, 2019, Defendant again moved to dismiss the bad faith
claim. (See Doc. 12, generally). The motion to dismiss has now been fully briefed
and is ripe for disposition.
                                  II. Legal Standard
      Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
                                           2
complaint, in whole or in part, for failure to state a claim upon which relief can be
granted. See Fed. R. Civ. P. 12(b)(6). “Under the ‘notice pleading’ standard
embodied in Rule 8 of the Federal Rules of Civil Procedure, a plaintiff must come
forward with ‘a short and plain statement of the claim showing that the pleader is
entitled to relief.’” Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d
Cir. 2014) (quoting Fed. R. Civ. P. 8(a)(2)).
      When resolving a Rule 12(b)(6) motion, “a court must consider no more than
whether the complaint establishes ‘enough facts to raise a reasonable expectation that
discovery will reveal evidence of the necessary elements’ of the cause of action.”
Trzaska v. L’Oreal USA, Inc., 865 F. 3d 155, 162 (3d Cir. 2017) (quoting Connelly v.
Lane Constr. Corp., 809 F.3d 780, 789 (3d Cir. 2016)). In reviewing the sufficiency
of a complaint, a court must take three steps: (1) identify the elements of the claim; (2)
identify conclusions that are not entitled to the assumption of truth; and (3) assume the
veracity of the well-pleaded factual allegations and determine whether they plausibly
give rise to an entitlement to relief. See Connelly, 809 F.3d at 787 (citations omitted).
“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
                                    III. Discussion
      Defendant seeks dismissal of the bad faith claim in Count II of the Amended
Complaint. (See Doc. 12, generally). Pennsylvania law allows an insured party to
receive damages and other relief if the insurer acts in bad faith toward the insured
party. See 42 Pa. C.S.A. § 8371. Section 8371 states:
            § 8371. Actions on insurance policies
            In an action arising under an insurance policy, if the court
            finds that the insurer has acted in bad faith toward the
            insured, the court may take all of the following actions:
            (1) Award interest on the amount of the claim from the date
                                           3
            the claim was made by the insured in an amount equal to the
            prime rate of interest plus 3%.
            (2) Award punitive damages against the insurer.
            (3) Assess court costs and attorney fees against the insurer.
Id.
      “[I]n order to recover in a bad faith action, the plaintiff must present clear and
convincing evidence (1) that the insurer did not have a reasonable basis for denying
benefits under the policy and (2) that the insurer knew of or recklessly disregarded its
lack of a reasonable basis.” Rancosky v. Washington Nat’l Ins. Co., 170 A.3d 364,
365 (Pa. 2017) (citing Terletsky v. Prudential Prop. & Cas. Ins. Co., 649 A.2d 680
(Pa. Super. Ct. 1994)). However, “proof of an insurance company's motive of
self-interest or ill-will is not a prerequisite to prevailing in a bad faith claim under
Section 8371 . . . . While such evidence is probative of the second Terletsky prong,
. . . the insurer's knowledge or recklessness as to its lack of a reasonable basis in
denying policy benefits is sufficient. ” Id.
      In deciding whether an insurer had a reasonable basis for denying benefits, a
court must examine what factors the insurer considered in evaluating a claim. See
Terletsky, 649 A.2d at 688-89. “Bad faith claims are fact specific and depend on the
conduct of the insurer vis à vis the insured.” Condio v. Erie Ins. Exchange, 899 A.2d
1136, 1143 (Pa. Super. Ct. 2006) (citing Williams v. Nationwide Mutual Ins. Co., 750
A.2d 881, 887 (Pa. Super. Ct. 2000)). “[M]ere negligence is insufficient for a finding
of bad faith under Section 8371 . . . .” Rancosky, 170 A.3d at 374. However,
recklessness on the part of the insurer can support a finding of bad faith. See id.
      Plaintiff pleads the following in the Amended Complaint:
            Defendants’ [sic] conduct and actions in repeatedly failing
            to pay underinsured [sic] benefits to plaintiff and/or to offer
            to settle Plaintiff’s underinsured [sic] benefits claim,
            constitutes bad faith on the part of defendant toward its
            insured, Lauren Antidormi Moran, in that defendant:
            a. failed to promptly and reasonably respond to Plaintiff’s
            counsel’s demands for prompt payment of Plaintiff’s
                                           4
            underinsured [sic] benefits so that she would exhaust her 1st
            party medical benefits;
            b. failed to properly investigate Plaintiff’s claim;
            c. failed to exercise the utmost good faith and discharge of
            its statutory and contractual duties to the Plaintiff by failing
            to properly evaluate   her claim in light of her injuries, lost
            wages and her 1st party medical benefits;
            d. failed to attempt in good faith to effectuate a prompt, fair
            and equitable settlement of Plaintiff’s underinsured [sic]
            benefits claim by failing to properly evaluate    her claim in
            light of her injuries, lost wages and her 1st party medical
            benefits;
            e. failed to adopt and implement reasonable standards for the
            prompt investigation and payment of underinsured [sic]
            benefits claim arising out of Plaintiff’s automobile insurance
            contract by failing to properly evaluate   her claim in light of
            her injuries, lost wages and her 1st party medical benefits;
            [and]
            f. failed to act promptly and [sic] timely fashion responding
            to Plaintiff’s counsel.
(See Doc. 10, ¶ 34).
      As I explained in dismissing the prior iteration of this claim, such averments are
nothing more than “bare-bones conclusory allegations which are not sufficient to state
a bad faith claim.” Meyers v. Protective Ins. Co., No. 16-1821, 2017 WL 386644, at
*9 (M.D. Pa. Jan. 27, 2017). Indeed, much of Defendants’ alleged bad faith conduct
has been found to constitute “legal conclusions rather than factual allegations.”
Rickell v. USAA Cas. Ins. Co., No. 18-1279, 2018 WL 5809865, at *3 (M.D. Pa. Nov.
6, 2018). Plaintiff has pled no facts to support the allegations in Subparagraphs (b)
and (f), and such averments have been held to be conclusory. See id. (“Allegations
that Insurer failed ‘to properly investigate and evaluate plaintiff’s underinsurance
claim’ and that ‘defendant knew or recklessly disregarded the fact that it had no
reasonable basis for its above conduct’ are conclusory statements and recitations of
the elements of the claim that need not be accepted as true.”). Likewise, the averments
in Subparagraphs (a), (d), and (e) “regarding how Defendant handled the claim after
receipt are conclusory without additional factual support that would inform the court
                                           5
why Defendants actions are unreasonable.” See id.; see also Meyers, 2017 WL
386644, at *9 (“Whether something is untimely (or, more precisely, unreasonably
untimely) may be an element of a bad faith claim only to the extent that it itself has
sufficient support; otherwise, an allegation that a claim was not timely paid and
investigated is a legal conclusion which a court must disregard at a motion to dismiss
stage.”); Atiyeh v. Nat’l Fire Ins. Co. of Hartford, 742 F. Supp. 2d 591, 599 (E.D. Pa.
2010) (“knowingly or recklessly disregarding the lack of a reasonable basis to deny
plaintiff’s claim” is a legal conclusion). And, Plaintiff’s allegations that Defendant
“acted in bad faith because it failed or refused to act in good faith . . . are not only
conclusory, but are also circular and prove nothing.” Meyers, 2017 WL 386644, at *9.
Thus, these conclusory statements, insofar as they are not supported by factual
allegations, are insufficient to state a bad faith cause of action.
      In resolving Defendant’s motion to dismiss the bad faith claim in the Complaint,
I explained that, once stripped of its conclusory statements, Plaintiff pled only:
            (1) Plaintiff had an automobile insurance policy with
            Defendant; (2) Plaintiff suffered injuries in an automobile
            accident caused by Thomas Conklin, an uninsured motorist,
            on February 8, 2018; (3) Plaintiff sought uninsured motorist
            benefits from Defendant; (4) on August 20, 2018, Defendant
            offered Plaintiff $6,000.00 to settle the claim; (5) Defendant
            increased that offer to $10,000.00 the next week without
            being provided any additional documentation; and (6) a
            month later Plaintiff commenced this litigation. The claim,
            at its core, is that Defendant acted in bad faith in valuing the
            uninsured motorist claim. Without additional factual matter,
            such threadbare allegations do not state a violation of §
            8371.
(Doc. 8, 5-6). Now, in addition to the facts identified above, Plaintiff has included in
the Amended Complaint the following to support her claim of bad faith: (1) she never
had neck problems prior to the accident; (2) she makes $550.00 per week as a
caregiver; (3) she may require surgery that would cause her to miss several months of
work, which she believes will result in lost wages in excess of $10,000.00; and (4) if
she has surgery, she will exhaust her remaining balance of $2,000.00 of medical
benefits. (See Doc. 10, ¶¶ 11-16).
                                           6
      While Plaintiff sets forth additional factual matter in the Amended Complaint,
she again fails to sufficiently plead facts for which it could plausibly be inferred that
Defendant acted in bad faith in valuing her claim. Indeed, courts have consistently
held that a dispute or discrepancy in the valuation of a claim between the insurer and
the insured is not alone indicative of bad faith. See, e.g., Smith v. State Farm Mut.
Auto. Ins. Co., 506 F. App’x 133, 136 (3d Cir. 2012) (“bad faith is not present merely
because an insurer makes a low but reasonable estimate of an insured's damages.”);
McDonough v. State Farm Fire & Cas. Co., No. 18-2247, 2019 WL 480139, at *2-3
(E.D. Pa. Feb. 7, 2019) (“disagreement over the settlement amount is not unusual” and
does not by itself state a bad faith claim); Pfister v. State Farm Fire & Cas. Co., No.
11-799, 2011 WL 3163184, at *4 (W.D. Pa. July 26, 2011) (discrepancy in parties’
valuation of claim “alone is not evidence of bad faith; Pennsylvania law generally does
not treat as bad faith an insurer's low but reasonable estimate of an insured's losses”);
Williams v. Hartford Cas. Ins. Co., 83 F. Supp. 2d 567, 576 (E.D. Pa. 2000)
(“negotiating by offering a figure at the low end of the settlement range does not
necessarily constitute bad faith, particularly when the valuation of the injuries and
damages of a claim is difficult”).
      This point was explained by the United States District Court for the Eastern
District of Pennsylvania in West v. State Farm Insurance Co., No. 16-3185, 2016 WL
4264240, at *2 (E.D. Pa. Aug. 11, 2016). In that case, the plaintiff claimed that the
insurer engaged in bad faith when it offered $1,000.00 to settle $8,232.00 worth of
medical bills. See id. Such facts, however, were “not sufficient, as a matter of law,
to sustain a claim for bad faith.     Plaintiff has not presented facts to show that
Defendant “knew or recklessly disregarded its lack of reasonable basis in” in offering
a ‘low-ball’ offer. A ‘low-ball’ offer alone does not suffice to support a claim for bad
faith. ‘[B]ad faith is not present merely because an insurer makes a low but reasonable
estimate of an insured's damages.’” West v. State Farm Ins. Co., No. 16-3185, 2016
WL 4264240, at *2 (E.D. Pa. Aug. 11, 2016) (quoting Johnson v. Progressive Ins. Co.,
                                           7
987 A.2d 781, 784 (Pa. Super. Ct. 2009)). There, just like here, the plaintiff pled no
facts to support that the valuation of the claim was in bad faith “rather than made as
part of the ordinary course of negotiations between insurers and insureds.” Id.
      Plaintiff’s argument that the valuation of $10,000.00 is facially insufficient in
light of potential medical expenses exceeding Plaintiff’s limited medical benefits and
a possible wage loss in excess of $10,000.00 if she is required to have surgery also do
not demonstrate that Defendant lacked a reasonable basis to deny benefits and/or that
Defendant recklessly disregarded a lack of reasonable basis for its actions. For one,
these allegations are entirely speculative. (See Doc. 10, ¶ 13 (“may need surgery”),
¶ 16 (“if she has surgery,” she will suffer lost wages)). Further, these facts do not
demonstrate that the offer was facially unreasonable based on the allegations in the
Amended Complaint, and, even if they did, it does not establish that Defendant “acted
in bad faith rather, it might have negligently failed to investigate and evaluate, leading
to an unreasonable settlement offer.” Id. (quoting Sypeck v. State Farm Mut. Auto Ins.
Co., No. 12-324, 2012 WL 2239730, at *3 (M.D. Pa. June 15, 2012 (Caputo, J.)).
      For these reasons, Plaintiff’s bad faith claim when stripped of its conclusory
allegations unsupported by factual averments still amounts to her view that Defendant
engaged in bad faith in valuing the claim. In other words, Defendant’s bad faith is
evidenced by its low settlement offer. But, given the allegations in the matter sub
judice, Plaintiff has not pled factual support for finding the settlement offer
unreasonable for purposes of a bad faith claim. See Northwestern Mut. Life Ins. Co.
v. Babayan, 430 F.3d 121, 137 n.22 (“an insurer's low, but reasonable estimate of
damages or loss [does not] constitute bad faith”); cf. Seto v. State Farm Ins. Co., 855
F. Supp. 2d 424, 430 (W.D. Pa. 2012) (“low-ball offers which bear no reasonable
relationship to an insured's actual losses can constitute bad faith within the meaning
of § 8371.”). So Plaintiff fails to state a bad faith claim. See West, 2016 WL 4264240,
at *3; see also Sypeck, 2012 WL 2239730, at *3. The bad faith claim will be
dismissed, and because Plaintiff has already been given the opportunity to cure the
                                           8
deficiencies with respect to this claim but has failed to do, further amendment would
be futile. The bad faith claim will therefore be dismissed with prejudice.
                                  IV. Conclusion
      For the above stated reasons, Defendant’s motion to dismiss Count II of the
Amended Complaint will be granted and the bad faith claim be dismissed with
prejudice.
      An appropriate order follows.


February 14, 2019                                /s/ A. Richard Caputo
Date                                            A. Richard Caputo
                                                United States District Judge




                                         9
